Citation Nr: 1638767	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  04-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis.  

2.  Whether new and material evidence was received to reopen service connection for bilateral hearing loss.

3.  Whether new and material evidence was received to reopen service connection for tinnitus.  

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for a neck disorder. 

7.  Entitlement to service connection for chronic fatigue syndrome. 

8.  Entitlement to service connection for irritable bowel syndrome. 

9.  Entitlement to service connection for a headache disorder. 

10.  Entitlement to service connection for left hand arthritis.  

11.  Entitlement to a higher initial disability rating in excess of 40 percent for the service-connected thoracolumbar spine strain from December 30, 2014.  

12.  Entitlement to a higher initial disability rating in excess of 20 percent for the service-connected right lower extremity radiculopathy from December 30, 2014.  

13.  Entitlement to a higher initial disability rating in excess of 20 percent for the service-connected left lower extremity radiculopathy from December 30, 2014.  

14.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected right ankle sprain with tendonitis from December 30, 2014. 

15.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left hip trochanteric pain syndrome with iliopsoas tendonitis from December 30, 2014. 

16.  Entitlement to a higher (compensable) initial disability rating for the service-connected amputation of the distal tip of the left thumb from December 30, 2014.  

17.  Entitlement to the restoration of a 10 percent disability rating of the residual scar from amputation of distal tip of the left thumb, to include whether the reduction to a noncompensable (0 percent) rating was proper.    

18.  Entitlement to a higher initial disability rating in excess of 10 percent for right knee degenerative joint disease.  

19.  Entitlement to the restoration of a 10 percent disability rating for the left knee instability, to include whether the reduction to a noncompensable (0 percent) rating was proper.  

20.  Entitlement to the restoration of a 40 percent disability rating for the left knee limitation of extension, to include whether the reduction to a noncompensable (0 percent) rating was proper.  

21.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left knee limitation of flexion.  

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from July 1976 to May 1982, January 1991 to May 1991, and for periods of active duty for training (ACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) from May 2008, May 2015, January 2016, and February 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially filed a claim for service connection for PTSD; however, the evidence of record additionally shows diagnoses of schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis; therefore, the claim on appeal has been recharacterized to conform to Clemons.  

In September 2009, the Veteran and his wife testified at a Board Videoconference hearing in Waco, Texas, before a Veterans Law Judge in Washington, DC, who has since retired.  A transcript of that hearing is of record. 

In November 2009, the Board remanded the issue of service connection for a psychiatric disorder to attempt to obtain evidence from the Joint Services Records Research Center (JSRRC) to help verify the claimed stressors and to obtain a new VA examination and opinion regarding the nature and etiology of any psychiatric disability.  In September 2012, the Board again remanded the issue of service connection for a psychiatric disorder to again attempt to obtain records from the JSRRC regarding the Veteran's service in Belize, obtain updated VA treatment records, and obtain a new VA examination and opinion regarding the nature and etiology of any psychiatric disabilities.  

Additionally, in September 2012, the Board adjudicated the issue of an increased rating for the service-connected left knee disability and noted that in July 2008 the Veteran contended that the service-connected disabilities prevented him from maintaining employment.  The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Therefore, the Board found that the issue of entitlement to TDIU was raised by the record, and remanded the issue of TDIU for adjudication.  

The issues of whether new and material evidence was received to reopen service connection for bilateral hearing loss and tinnitus, service connection for coronary artery disease, sleep apnea, a neck disorder, chronic fatigue syndrome, irritable bowel syndrome, a headache disorder, and left hand arthritis, a higher initial disability rating for the back disability, bilateral lower extremity radiculopathy, right ankle disability, left hip disability, amputation of the distal tip of the left thumb, and right knee disability, an increased rating for left knee arthritis, and the restoration and propriety of the reductions of the disability ratings for the residual scar of the amputation of the distal left thumb tip, left knee instability, and left knee limitation of extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has psychiatric diagnoses of PTSD, schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis. 

2.  The Veteran was deployed to Germany during the Persian Gulf War.     

3.  The Veteran did not have service in Southwest Asia during the Persian Gulf War.  

4.  The Veteran was ordered to ACDUTRA to Belize for annual training for 17 days in March 1993.  

5.  The Veteran did not engage in combat during any period of active service, including the period of ACDUTRA in Belize.  

6.  Symptoms of schizoaffective disorder and psychosis were not chronic in service, or continuous since service separation, and did not manifest to a degree of 10 percent within one year of service separation. 
 
7.  Symptoms of schizoaffective disorder, psychosis, PTSD, delusional disorder, dissociative disorder, and bipolar I disorder first manifested many years after separation from active duty and are not causally or etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied through a December 2007 letter to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and notified the Veteran of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records. 	  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, a copy of the September 2009 Board hearing transcript, and lay statements.  

Additionally, the Board finds that, in compliance with the November 2009 and September 2012 remand orders, reasonable attempts were made in August 2013 and October 2015 to obtain documentation from the JSRRC regarding the Veteran's claimed stressors of being assigned as a medic to a Belize unit in 1993, as well as the claimed stressors of experiencing combat or hostile military or terrorist activity in Southwest Asia during the Persian Gulf War.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2008, July 2008, August 2010, and November 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for a psychiatric disorder.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

In September 2009, the Veteran testified before a retired Veterans Law Judge at a Board hearing, and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the September 2009 hearing, the Veterans Law Judge fully explained the issues on appeal, and advised the Veteran on the submission of medical evidence from the Veteran's doctor.  See Board hearing transcript at 31.  

The Veteran was given another opportunity to testify before a Veterans Law Judge, and, in January 2011, the Veteran elected a Travel Board hearing; however, in a March 2011 letter, the Veteran, through the representative, withdrew the Travel Board hearing request.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for an Acquired Psychiatric Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with schizoaffective disorder and bipolar disorder with psychosis, both of which are psychotic disorders.  See Diagnostic and Statistical Manual of Mental Disorders at 53 (Am. Psychiatric Ass'n 5th ed.) 2013 (DSM-5).  Psychosis is listed as a "chronic disease" under 38 C.F.R.	 § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For chronic diseases, such as schizoaffective disorder and psychosis, service connection may be established under  38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including psychosis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2015).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  	 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of 	 	 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski,	  1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

A lay person is competent to report on the onset and reoccurrence of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Jandreau at 1376-77.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a). 

The Veteran generally contends that he has PTSD that is related to his annual training in Belize where he was assigned to a unit that was engaged in combat with, and ambushed by, Guatemalan rebels.  The Veteran stated that during this assignment to Belize, he witnessed individuals being tortured and hanged.  See September 2009 Board hearing transcript, see also January 2008 statement in support of claim for service connection for PTSD.  The Veteran also has contended that the psychiatric symptoms are related to his deployment in Germany during the Persian Gulf War in 1991, and stated that, while he was deployed to Germany, he was attached to special assignments that led him flying to Saudi Arabia to transport wounded soldiers.  See June 2015 statement from the Veteran.  

Initially, the Board finds that the Veteran has been diagnosed with multiple psychiatric disorders.  After review of all the evidence, both medical and lay, the Board finds that the diagnoses include PTSD, schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis; however, as discussed below, the diagnosed PTSD, schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis are not related to active service, and may not be presumed to have occurred therein.  

In August 2007, the Veteran sought VA treatment for a psychiatric disability.  At that time, the Veteran reported the onset of psychiatric symptoms beginning approximately one year prior, after the Veteran witnessed the shooting of a friend.  The Veteran stated that this post-service incident brought back memories of the Gulf War, where his friend was killed after stepping on a landmine, and memories of when the Veteran served in Belize and witnessed clashes between the local Belize forces and Guatemalan forces, including witnessing the killing and torture of several people.  At that time, relying on the inaccurate history from the Veteran, which included being in the Gulf War and a friend stepping on a land mine, the treating VA doctor diagnosed chronic delayed PTSD with recurrent major depressive disorder and to rule out psychotic symptoms.  November 2007 VA treatment records show a continued diagnosis of PTSD and to rule out psychotic features.  An August 2009 VA treatment record shows a diagnosis of PTSD and major depression with psychotic features, with possible schizoaffective disorder.  

In April 2008, the Veteran was afforded a VA examination to help assess the nature of any psychiatric disorder.  At that time, the VA examiner stated he was unable to diagnose any psychiatric disorder because the Veteran's responses to testing and questioning indicated that malingering accounted for the symptomatology.  

In July 2008, the Veteran was afforded another VA examination to help assess the nature of any psychiatric disorder.  At that time, the Veteran reported that the symptoms began while he was in Belize in 1996 for six months.  The Veteran reported he saw "a lot of killing" and "hangings" while in Belize, as he was a part of an American contingent that was in Belize to support the Belize troops against rebel Guatemalan fighters.  The Veteran stated that he saw numerous people tied up and hanged, and stated that he and other Americans participated in these hangings because they did not want to be abandoned by the Belize troops.  The Veteran and his wife reported that the Veterans symptoms began in the military, but worsened after significant post-service events.  At that time, the VA examiner diagnosed schizoaffective disorder, depressive type, as well as PTSD due to in-service military combat trauma, and post-service stressors of finding his mother dead after a heart attack and witnessing the death of his friend in a shooting.  The July 2008 VA examiner further opined that he respectfully disagreed with the April 2008 VA examiner's opinion that the Veteran was malingering, stated that he believed the Veteran and his wife to be credible, and doubted there was significant exaggeration to their reports.  The VA examiner further opined that the odd behavior noted by the previous VA examiner could partially be attributed to the Veteran's severe mental illness.  

In August 2010, the Veteran was afforded another VA examination to help assess the nature of any psychiatric disorder.  At that time, the Veteran reported the onset of psychiatric symptoms around 1996 or 1997 while still in the Reserves, but working in security, when he started hearing voices and having angry outbursts, as well as difficulties with his supervisors.  The Veteran again reported witnessing and participating in "hangings" in Belize, and the Veteran additionally reported that during the Gulf War, while stationed in Germany, he would fly back and forth between Germany and Saudi Arabia to evacuate the wounded and dead soldiers.  At that time, the VA examiner diagnosed psychosis.  The VA examiner did not diagnose PTSD, and provided a rationale that the Veteran's claimed stressors related to Belize (witnessing and participating in the hanging of rebels) did not appear to be credible accounts.  Additionally the VA examiner reasoned that the previously claimed stressors regarding service during the Persian Gulf War did not appear credible because the Veteran did not report psychiatric symptoms resulting from the deployment to Germany and Saudi Arabia during the Gulf War.  The VA examiner further opined that there are serious credibility issues that make an accurate diagnosis difficult.  

In October 2012, the Veteran received a private psychiatric evaluation to help assess the nature of any psychiatric disability, which included two interviews with the Veteran and his wife, review of the VA records, and letters from others describing the Veteran's deterioration.  At that time, the Veteran's wife reported that the Veteran's personality began to change upon return from his deployment during the Persian Gulf War.  The Veteran reported that during the Gulf War he was activated and based in a medical unit in Germany where tensions were high because thousands of casualties were expected, although the actual number of causalities were much less.  The Veteran did not report traveling to Saudi Arabia at that time and reported only that he suffered sleepless nights, had long periods of duty, and he was very concerned for the safety of his fellow soldiers.  The Veteran additionally reported being deployed to Belize in 1996 for a training mission where he was detached from his American unit and assigned as medical support to the Belize troops, who were actively engaged in combat with the Guatemalan forces.  The Veteran reported that he was armed, and he fired his weapon to suppress enemy activity and in response to ambushes.  The Veteran additionally reported seeing dead bodies, including bodies that had been tortured and dismembered, but did not report participating in hanging or otherwise killing any rebel forces.  At that time, the private psychiatrist diagnosed PTSD with secondary diagnoses of delusional disorder, dissociative disorder, and bipolar I disorder with psychotic features.  The private psychiatrist opined that the April 2008 VA examiner, who opined that the Veteran was malingering, based the opinion on invalid test results, and that it appears the Veteran's responses and odd behavior were more likely driven by psychotic rage and paranoia than deliberate malingering.  

In November 2014, the Veteran was afforded another VA examination to help assess the nature of any psychiatric disorder.  The VA examiner noted that, during the VA examination, the Veteran's responses to questions about the stressors were vague and noncommittal.  The Veteran reported at that time that he was not in "special forces" in Belize but attached to a "grunt" unit in Belize, and specifically denied seeing anyone killed or severely wounded during service (including during deployment during the Gulf War).  The Veteran's wife additionally reported that, while the Veteran previously stated he was in Belize for six months, she only remembers him being in Belize for a few weeks after the initial 17 day assignment.  The VA examiner diagnosed the Veteran with bipolar I disorder with psychosis, and stated that the diagnosis included the prior diagnoses of major depression and schizoaffective disorder.  The VA examiner stated that the Veteran does not met the DSM-5 criteria for PTSD as the claimed stressors are inconsistent and not credible.    

February 2015 Vet Center records show that the Veteran is treated for bipolar disorder and PTSD, and the Veteran reported serving in combat during Desert Storm/Desert Shield.  

After review of all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service event or  stressor, and did not engaged in combat during the Persian Gulf was or during annual training (ACDUTRA) in Belize.  Additionally the Board finds that the Veteran was deployed to Germany and did not travel to Saudi Arabia or Southwest Asia during a period of active duty, and that the Veteran did not witness or participate in combat or the death or torture of others while in Belize during a period of ACDUTRA in March 1993.  

As discussed above, the Veteran has inconsistently endorsed multiple in-service events and claimed stressors to which the psychiatric diagnoses are asserted to be related.  In August 2007, the Veteran reported the onset of psychiatric symptoms beginning approximately one year prior after the asserted witnessing the shooting of a friend, but also reported his friend was killed after stepping on a landmine during the Persian Gulf War and of witnessing clashes between the local Belize forces and Guatemalan rebels when on a training exercise in Belize, including witnessing the killing and torture of several rebels.  In July 2008, the Veteran reported witnessing and participating in the hanging of rebel Guatemalan fighters while in Belize in 1996.  In August 2010, the Veteran again reported witnessing and participating in hangings in Belize, and additionally reported that during the Gulf War, while stationed in Germany, he would fly back and forth between Germany and Saudi Arabia to evacuate the wounded and dead soldiers.  In October 2012, the Veteran reported that during the Gulf War he was based in a medical unit in Germany where tensions were high because thousands of casualties were expected, although the actual number of causalities were much less.  The Veteran did not report traveling to Saudi Arabia at that time and reported only that he suffered sleepless nights, had long periods of duty, and he was very concerned for the safety of his fellow soldiers.  The Veteran additionally reported being deployed to Belize in 1996 for a training mission where he was detached from his American unit and assigned as medical support to the Belize troops, who were actively engaged in combat with the Guatemalan forces.  The Veteran reported that he was armed, and he fired his weapon to suppress enemy activity and in response to ambushes.  The Veteran additionally reported seeing dead bodies, including bodies that had been tortured and dismembered, but did not report participating in the hanging of or otherwise killing of any rebel forces.  

In November 2014, the Veteran specifically denied seeing anyone killed or severely wounded during service (including during deployment during the Gulf War).  The Veteran's wife additionally reported that, while the Veteran previously stated he was in Belize for six months, she only remembers him being in Belize for a few weeks after the initial 17 day assignment.  In February 2015, the Veteran reported serving in combat during Desert Storm/Desert Shield.  

In June 2015, the Veteran wrote the he was stationed in Germany from January 1991 to June 1991 and was attached to special assignments that flew the Veteran to Saudi Arabia where his unit and other units were attacked by fire while in transit.  The Veteran testified that while in Saudi Arabia he would work on patrol and come under fire, return fire, and count the bodies of military personnel who were wounded or dead.  

In October 2015, the Veteran provided an affidavit regarding his periods of active service.  The Veteran testified that he was deployed to different units in German in 1977, 1990 to 1991, and in 1996, as well as deployed to "several units" in Belize in 1996.  The Veteran testified that from 1990 to 1991 he was separated from his unit, and sent to various units while in Germany, usually for a day or two at a time, and he was ordered to go wherever he was needed.  The Veteran reported that he served in both Operation Desert Storm and Desert Shield.  

At the September 2009 Board hearing, the Veteran testified that he was sent to Belize for training in 1993 for almost four months and he saw "hangings" and feared for his life when he was assigned to a Belize unit.  The Veteran did not testify that he witnessed or participated in combat while in Belize, or that he witnessed or participated in combat during the Persian Gulf War.  

The DD Form 214 shows that the Veteran was on active duty from January 1991 to May 1991, was ordered to active duty in support of Operation Desert Storm/Desert Shield, and served as a medical specialist.  Military personnel records show that the Veteran was deployed to Germany in January 1991 to March 1991 in support of Operation Desert Storm.  An August 1991 evaluation report shows that the Veteran participated in a detachment PT program, and that the Veteran provided competent medical assistance in support of Operation Desert Storm.  The military personnel records are silent for deployment to or any travel to or from Southwest Asia.  Furthermore, the Board notes that a January 1993 letter orders the Veteran to attend a 17 day training in Belize for ACDUTRA in March 1993, not in 1996 as the Veteran previously reported.  Military personnel records are silent for any documentation of combat, being ambushed and returning fire, or the killing or torture of Guatemalan or Belize soldiers.  Additionally, JSRRC searches failed to find any documentation that the Veteran's unit was deployed to Saudi Arabia or Southwest Asia, or participated in any conflicts between the Belize and Guatemalan forces.  Therefore, the Board finds that the Veteran's claimed stressors are not consistent with the places, types, and circumstances of his service.  

The Board is basing the findings that the Veteran did not engage in combat or otherwise serve in Southwest Asia during the Persian Gulf war or engage in combat or otherwise witness or participate in the conflict between Belize and Guatemalan forces not only on the absence of documentation in the military personnel records, but also on the inconsistent statements made by the Veteran during the course of the appeal.  The Veteran has, at times, endorsed being sent to Saudi Arabia and Southwest Asia during the Persian Gulf War where he evacuated the injured and dead, and at times endorsed being shot at and participating in combat during Desert Storm/Desert Shield, but did not endorse these stressors at the October 2012 private psychiatric examination or the September 2009 Board hearing.  Additionally, the Veteran's statements regarding ACDUTRA in Belize have varied from seeing bodies hanging, witnessing Guatemalan fighters being killed, hanged, and tortured, and actually participating in the hanging of Guatemalan fighters, which is inconsistent with his history given at the November 2014 VA examination specifically denying seeing anyone killed or severely wounded during service.  These inconsistencies in the record weigh against the Veteran's credibility as to whether these stressors occurred.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).      

The Board notes that under 38 C.F.R. § 3.304(f)(3), lay evidence alone may be sufficient to establish the claimed stressors, provided the claimed stressors are consistent with the places, types, and circumstances of a veteran's service.  Throughout the course of the appeal in this case, the Veteran has reported inconsistent claims of stressors, which have varied greatly regarding what the Veteran purportedly witnessed and experienced, and are not consistent with military personnel records establishing that the Veteran was stationed in Germany during the Persian Gulf War and ordered to ACDUTRA to Belize for annual training, rather than to participate in a local conflict.  For these reasons, the Board finds that the claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  The Board has examined the Veteran's own claimed stressors and inconsistently reported histories, as well as the service records, in making the factual finding as to the non-occurrence of the claimed in-service stressful events.  The Board has not discounted the Veteran's testimony in this case solely on the basis that the history is derived from the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Next, the Board finds that the weight of the evidence demonstrates that the PTSD, delusional disorder, dissociative disorder, schizoaffective disorder, and bipolar disorder are not related to active service, and cannot be presumed to have occurred therein.  

As discussed above, the Veteran was afforded multiple VA examinations to help assess the nature and etiology of the psychiatric disabilities.  The August 2010 VA examiner opined that the diagnosed psychosis is not related to active service because the Veteran did not report the onset of symptoms until 2006, after having difficulties at work and losing his job, and the claimed in-service stressors are inconsistent and not credible.  Additionally, the November 2014 VA examiner opined that the bipolar disorder is less likely than not related to service because there is no evidence that the bipolar disorder first manifested during active duty, the first report of a psychiatric disability is in 2006, and the Veteran's account of stressors are too vague, too general, and too non-committal in their recounting to concede the stressors.  

The July 2008 VA examiner opined that the PTSD and schizoaffective disorder are mutually exacerbating conditions, which more likely than not related the Veteran's combat experiences.   Additionally, the October 2012 private psychiatric evaluation additionally opined that the Veteran suffers from PTSD due to the in-service stressors, with secondary diagnoses of delusional disorder, dissociative disorder, and bipolar disorder I with psychosis that are more likely than not secondary to the underlying PTSD that was undiagnosed and untreated for many years.  

The Board finds the opinions of the July 2008 VA examiner and October 2012 private psychiatric to be of little probative value as compared to the August 2010 and November 2014 VA examination reports.  As discussed above, the Board has found that the stressors that both the 2008 and 2012 examiners based their opinions on to have not occurred; consequently, the opinions, based on this inaccurate factual premise of in-service stressors having occurred, holds little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The only evidence that the psychiatric disabilities are related to active service is the Veteran's general and inconsistent and unreliably reported contentions.  While a lay person may provide a nexus in some circumstances, etiology of the PTSD, schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis is a complex medical question that the Board finds that, under the circumstances in this case where there is no in-service stressor or evidence of in-service psychiatric symptoms, and there is evidence of post-service stressors and post-service onset of symptomatology, the Veteran is not competent to provide an etiology opinion.  

After review of all the evidence, both medical and lay, the Board further finds that the weight of the evidence is against a finding that symptoms of the schizoaffective disorder and bipolar disorder with psychosis were chronic in service, continuous since service separation, or manifested to a degree of 10 percent within one year of separation from active service to warrant presumptive service connection on any of these bases.  

Review of service treatment records is silent for complaints of any psychiatric disability or symptoms of psychosis while on active duty.  Additionally, military personnel records show that the Veteran received fully successful evaluations during his entire active duty and reserve career until the January 1997 evaluation for the period served in the Army Reserves from November 1995 to October 10, 1996, more than four years after separation from active service.  At that time, the Veteran's performance in the Army Reserves was evaluated as poor, and it was noted the Veteran refuses to accept his responsibilities when assigned, neither participates in or attempts to provide training, and frequently disappears without explanation each drill.  In August 2007, the Veteran reported that the psychiatric symptoms began approximately one year prior after witnessing the death of a friend.  At the August 2010 VA examination, the Veteran reported the onset of symptoms of psychosis such as hearing voices, angry outbursts, and trouble with supervisors beginning around 1996 or 1997.  

The Board notes that the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is not basing the finding that the psychosis was not chronic in service or continuous since separation from active service on the absence of records alone, but also on the military personnel records which show a decline in performance from November 1995, more than four years after separation from active service, and the Veteran's inconsistent statements regarding the onset of psychiatric symptoms.  Additionally, the Board notes that the Veteran did not seek treatment for psychiatric symptoms until 2007, more than 	 16 years after separation from active service.  This multi-year gap between treatments is also one factor, among others considered and weighed by the Board in this case, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran has additionally provided many lay statements regarding the onset of psychiatric symptoms.  At the September 2009 Board hearing, the Veteran's wife testified that symptoms began in 1993 when the Veteran returned from Belize.  In an April 2015 statement, the Veteran's long-time friend reported that in early 1992, after return from deployment, the Veteran became distant and isolated himself.  In another April 2015 statement, another longtime friend reported that, once the Veteran returned from deployment, she noticed a difference in the Veteran's personality, and he was snappier and less outgoing.  In a May 2015 statement, another longtime friend wrote that the Veteran was easily frustrated and always upset.  A June 2015 statement from a longtime friend wrote that, after the Veteran's return from Desert Storm, the Veteran became withdrawn and would stay in his bedroom without socializing with others.   

While the Veteran's friends and family are competent to report symptoms that they observed from the Veteran after his return from active duty, the Board finds that they are not competent to relate a specific diagnosis of psychosis, or any other acquired psychiatric disorder.  While they do report observing symptoms that may be due to a psychiatric disability, such as social withdrawal and irritability, relating those symptoms to a diagnosis of psychosis is a complex medical and psychological question that would require a medical or licensed psychology professional to diagnosis.  See DSM-5 ("It requires clinical training to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges"); see also Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (lay evidence is not competent to diagnose post-traumatic stress disorder).   

The Veteran's statements, even liberally construed, considered with the medical evidence of record, show post-service onset of symptoms of psychosis many years after separation from active duty.  The Veteran has not reported at any time that he had symptoms of psychosis during service, or that symptoms of psychosis manifested at any time earlier than the statement that he began hearing voices in 1996 or 1997.  See August 2010 VA examination report.  The evidence shows that the first instance of psychosis at earliest in 1996, over four years after service separation, so the criteria for presumptive service connection under 38 C.F.R.	 § 3.303(b) are not met.  See Young, 766 F.3d at 1353.  

In addition, because the first instance of psychosis was at the earliest in 1996, over four years after separation from service, psychosis was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. §§ 1112, 1133 and 38 C.F.R. § 3.309 do not apply.  For these reasons, the weight of the evidence is against finding of direct service connection, or service connection based on chronic in-service symptoms, continuous post-service symptoms, or psychosis to a compensable degree within one year of service have, and the claim must be denied on all theories of service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, delusional disorder, dissociative disorder, and bipolar I disorder with psychosis, is denied.  


REMAND

Issuance of a Statement of the Case 

The Veteran filed timely notices of disagreement in June 2015, January 2016, and March 2016 to the May 2015, January 2016, and February 2016 rating decisions; however, as a statement of the case has not yet been issued regarding the issues appealed, a remand is required in order to provide the Veteran with a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of statement of the case when a notice of disagreement has been timely filed); 38 U.S.C.A. § 7105 (d)(1) (West 2014).  Thereafter, the Veteran should submit a timely substantive appeal in order for the issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Entitlement to TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the pending appeals for service connection because a hypothetical grant of the pending service connection claims could significantly change the adjudication of TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the issue of a TDIU, therefore, will be deferred until the intertwined issues of service connection for the above claims are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of service connection for bilateral hearing loss, tinnitus, coronary artery disease, sleep apnea, a neck disorder, chronic fatigue syndrome, irritable bowel syndrome, a headache disorder, and left hand arthritis, a higher initial rating for the back disability, bilateral lower extremity radiculopathy, right ankle disability, left hip disability, amputation of the distal tip of the left thumb, and right knee disability, an increased rating for left knee flexion, and the restoration of the disability ratings for the residual scar of the amputation of the distal left thumb tip, left knee instability, and left knee limitation of extension.  The Veteran should be informed that, in order to perfect an appeal of the issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Then readjudicate the issue of entitlement to TDIU.  If entitlement to TDIU remands denied, provide the Veteran and representative with a supplemental statement of the case, and allow an appropriate amount of time for response before returning to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


